DETAILED ACTION
Status of Claims
Claims 4-6 and 12 are cancelled. Claims 1, 7, 8, 11, and 13 are amended. Claims 1, 2, 3, 7-11, and 13-15 are considered in this Office Action. Claims 1, 2, 3, 7-11, and 13-15 are currently pending. 

Response to Amendments
Applicant’s amendment necessitated the new grounds of rejections set forth in this Office Action.
Applicant’s amendments have been considered, and does not overcome the U.S.C. 35 103 rejection. An updated 103 rejection will address applicant’s amendments. 
Applicant’s amendments have been considered, and do not overcome the U.S.C. 35 101. An updated 101 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant argues the claim does not recite a mental process where it "can be performed in the human mind, or by a human using a pen and paper." MPEP § 2106.04(a)(2) III. The claimed invention is directed to a location-based mobile field survey method, and therefore, to a method being performed based on an absolute position/location of the field surveyor and the survey target. More particularly, the device or the terminal that the field surveyor carries includes a GPS capability (see claim 13). Since the claimed method cannot be practically performed in the human mind, claims 1-3, 7-11, and 13-15 are not directed to a mental process, and thus, not recite an abstract idea. Therefore, the claims are not directed to a judicial exception. 
The examiner respectfully disagrees. The claims 1-3, 7-11, and 13-15 are directed at limitations to allow a field surveyor to collect various data points while completing survey of various urban element 
Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0021) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
The applicant further asserts that a claim integrates the judicial exception into a practical application if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. See MPEP § 2106.04(d). Referring to paragraphs [0006]-[0009] of the PG-Pub, unlike the conventional field survey methods where the survey information and results are entered after the field survey has been performed, according to the claimed location-based mobile field survey method, the surveyor actively interacts with the urban management information network system that includes a field survey management system server based on the location, for example, using a mobile device capable of GPS positioning. Accordingly, the claimed invention provides an improvement in the technical field of constructing and managing the electronic database of various urban elements, such as urban infrastructure, buildings, transportation, cultural assets, public facilities, etc. in a complex city by allowing systematic and integral management of information and more efficient monitoring of the elements. See paragraph [0065] of the PG-Pub.  Therefore, the Prong Two test of Step 
The examiner respectfully disagrees. Applicant’s claimed invention does not configure, reconfigure, manipulate, transform, or improve a computer, a database, or any technological components whatsoever, but instead utilizes a general purpose computer as a tool for implementing activities that could otherwise be performed by hand with pen and paper.
Even assuming arguendo that an improvement is achieved by the claims (which has not been shown), this would amount, at most, to an improvement in a location-based mobile field survey method, the surveyor actively interacts with the urban management information network system that includes a field survey management system server based on the locationa ssociated therewith, which is not analogous to recognized computer/technological improvements such as an improvement to a rubber molding process as in Diamond v. Diehr, 450 U.S. 175 (1981), an improvement to digital halftoning techniques as in Research Corp. Tech. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), or “a specific improvement to the way computers operate,” as noted by the Federal Circuit in Enfish. 
 Therefore, any improvement achieved by the claims would appear to come from the capabilities of a general-purpose computer, rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).  Therefore, Applicant’s claims are not directed to a technological improvement, nor do they include limitations that add significantly more to the abstract idea set forth in the claims. 
Lastly, Applicant cites the Berkheimer decision and suggests that “the claims nevertheless amounts to significantly more than an abstract idea itself, in view of Alice Corp Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208 (2014) and MPEP § 2106.05, because the claimed invention embodies an inventive concept.” Further, to the technology of constructing and managing the electronic database of various urban elements and managing the urban elements for at least the reasons explained above, and the claims amount to significantly more than an abstract idea itself according to the guidelines set forth in the USPTO guidance and Alice. 
As best understood by the Examiner, Applicant’s argument appears to be based on a misunderstanding of the recent Berkheimer decision, which the Examiner emphasizes is germane only to Step 2B eligibility inquiry and only for “additional elements” (i.e., not the elements that actually recite the abstract idea).  In particular, the Berkheimer memo provides guidelines for evaluating whether certain claim limitations (the “additional elements”) are well-understood, routine, and conventional, and describes the evidentiary requirements to support factual findings related thereto.  Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).
Accordingly, the Examiner emphasizes that a §101 rejection, including one based on a judicial exception, does not hinge on whether or not the entire claimed subject matter is directed to “well-understood, routine, and conventional activities,” as suggested by Applicant. Notably, a §101 rejection may be proper even if there are no claim elements deemed well-understood, routine, and conventional.  We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).

Applicant’s arguments with respect to the 101 rejection to claims have been considered, but are not persuasive.
Applicant argues that none of Vrajich, Bankston, and Wickstrom, either individually or in combination, teaches or suggests a location-based mobile field survey performed using the claimed field survey method types. More specifically, on page 9 of the Office Action, the PTO submits that Bankston teaches that use selects facility items consisting of point inspection, node checking, and route following in paragraph [0041]. However, paragraph [0041] of Bankston actually teaches that the user selects facility items from a listing of items such as "cable" or "terminal." Bankston is silent about "point inspection field survey method," "node checking field survey method," or "route following field survey method" as defined in amended claims 1 and 8 of the present application. 
The examiner respectfully disagrees. It is first noted by the examiner that the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h). Next Bankston clearly teaches, receiving a field survey method type, selected from the group consisting of point inspection, node checking, and route following, from the field survey management system server as a field survey method type for the field corresponding to the entered field information, qs part of the survey information the user selects facility items that need attention which consist of point inspection, node checking, and route following within the method steps of the field survey management system server, the system will also receive a field survey method type selected from survey wizard dialog box as illustrated in fig. 4 elements 184 and 186.
Accordingly, Applicant’s arguments concerning the 103 rejection are not persuasive and the rejection is therefore maintained. An updated 103 rejection below will address applicant’s amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 3, 7-11, and 13-15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 2, 3, 7-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 2, and 3), the non-transitory computer readable medium (claim 7) and the system (claims 8-11 and 13-15) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concept of completing an observation and evaluation which falls into the “Mental process” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A location-based mobile field survey method of urban management information network system including a field survey management system server, comprising: referring to field information, stored in the field survey management system server, via a field survey app installed on a terminal selected from the group consisting of a computer, a mobile phone terminal, a PDA, a notebook, an MP3 player, a table PC, and a sensor; entering field information, such as an address of a field, a name of a building or facilities adjacent to the field, a geographical name of the field, and/or the like, into the field survey app, and receiving a field survey method type, selected from the group consisting of point inspection, node checking, and route following, from the field survey management system server as a field survey method type for the field corresponding to the entered field information; and transmitting a result of a field survey, performed according to the field survey method type, to the field survey management system server, wherein the point inspection field survey method surveys a point survey target while staying at a single point, the point survey target including at least one of a building, a cultural asset, or a work of art, based on special survey indices optimized for the point survey target, wherein the field survey management system server provides the special survey indices, without overlapping indices of another survey target, and independent inspection information including representative location information of the point survey target, or a location or a serial number of each member thereof, or a location or a serial number of each element thereof, wherein the node checking field survey method instructs a field surveyor to reach a node designated on a path, the node including at least one of a landscape, a road, a manhole, an electric pole, or an air quality measurement point, and provides a guidance such that same index survey is repeatedly performed at the designated node, wherein the node checking field survey method is used for comparative analysis of temporal and spatial series between targets generated in a same series, and wherein the route following field survey method guides the field surveyor to be informed of a route survey target within a route and instructs the field surveyor to record a problem or a check point with the route survey target while moving along the route.  Claim 7 and 8 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to information network system including a field survey management system server, survey app installed on a terminal selected from the group consisting of a computer, a mobile phone terminal, a PDA, a notebook, an MP3 player, a table PC, and a  to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification para. 0021) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation is directed to: information network system including a field survey management system server, survey app installed on a terminal selected from the group consisting of a computer, a mobile phone terminal, a PDA, a notebook, an MP3 player, a table PC, and a sensor, receiving a field survey method type, transmitting a result, system, non-transitory computer readable medium.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (para. 0021) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Claims 2, 3, 9-11, and 13-15 contain the identified abstract ideas, further narrowing them, with additional elements such as Claim 13 internet connection, GPS recording, and photographing tool are utilized are similar to the generic elements highlighted in Claim 1 above. Therefore, the PDA, mobile phone, terminal, notebook, MP3 player, tablet PC, sensor or sensor field detection, internet connection, GPS recording, and photographing tool does not improve, nor is any technology or technological process improved, and thus are not practically integrated under prong 2A as parts of a practical application or under 2B not significantly more for the same reasons and rationale as above.
The dependent claims have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mental processes, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasha Vrajich (US 2004/021,5701, hereinafter “Vrajich”) in view of  Deborah Bankston (US 2008/0091507, hereinafter “Bankston’) in view of Mark Horn (US 2005/0246217 A1, hereinafter “Horn”) in view of  Daniel Suyeyasu (US 2016/0104169 A1, hereinafter “Suyeyasu”).
Claim 1/8
Vrajich teaches:
A location-based mobile field survey method of urban management information network system including a field survey management system server, comprising: referring to field information, stored in a field survey management system server, via a field survey app installed on a terminal [[0040] field information stored on the database server of the main system and the inspection survey database stored on the storage portion of the mobile unit] selected from the group consisting of a computer, a mobile phone terminal, a PDA, a notebook, an MP3 player, a table PC, and a sensor [[0026] A main system information input and output unit may be a personal computer, workstation, or other network deice operable for communication, storing and retrieving computing data and [0027] mobile unit  information input and output unit may be a PDA (personal digital assistant), laptop computer, telephone, three-in-one device or other portable electronic devices which both are capable of communicating with the main system. Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h)]; and
transmitting a result of a field survey, performed according to the field survey method type, to the field survey management system server [[0031] may wirelessly communicate with the inspection survey database resident on the main system to directly update and input survey information in to the inspection survey database].
Although Vrajich teaches a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server cited in paragraph [0040, 0031], it does not explicitly state the following method functionality similar to entering field information, such as an address of a field, a name of a building or facilities adjacent to the field, a geographical name of the field, and/or the like, into the field survey app, and receiving a field survey method type, selected from the group consisting of point inspection, node checking, and route following, from the field survey management system server as a field survey method type for the field corresponding to the entered field information. However, Bankston teaches:
entering field information, such as an address of a field, a name of a building or facilities adjacent to the field, a geographical name of the field, and/or the like, into the field survey app [[0037] entering field information, such as an address, a building name, street address, into the field survey app fields] and receiving a field survey method type, selected from the group consisting of point inspection, node checking, and route following, from the field survey management system server as a field survey method type for the field corresponding to the entered field information [As part of the survey information the user selects facility items that need attention which consist of point inspection, node checking, and route following within the method steps of the field survey management system server, the system will also receive a field survey method type selected from survey wizard dialog box as illustrated in fig. 4 elements 184 and 186. Examiner Note: the claim recites a list of alternatives to define a limitation, which means only one of the given list is required. See MPEP 2173.05(h)]. 
and wherein the route following field survey method guides the field surveyor to be informed of a route survey target within a route and instructs the field surveyor to record a problem or a check point with the route survey target while moving along the route [[0062] wherein the route following is a method of performing recording when a problem with a corresponding survey target occurs or a check point is found while moving along a path in a specific internal of the field, the inspector notifies the customer, in person or by a red flag process identifying that the construction site has failed inspection. [0063] In addition to the inspector documents, as described above and/or verifies the inspection on the mobile unit for wireless submission to the main system].
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server as taught by Vrajich, to also include method functionality similar to entering field information, such as an address of a field, a name of a building or facilities adjacent to the field, a geographical name of the field, and/or the like, into the field survey app, and receiving a field survey method type, selected from the group consisting of point inspection, node checking, and route following, from the field survey management system server as a field survey method type for the field corresponding to the entered field information as taught by Bankston. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable. Furthermore, the method will provide benefits resembling cost reduction, flexibility, and ease of obtaining historical information. (See Bankston [0005]).
wherein the point inspection field survey method surveys a point survey target while staying at a single point, the point survey target including at least one of a building, a cultural asset, or a work of art, based on special survey indices optimized for the point survey target [[0037] The survey wizard dialog box 160 may include location information. The location information is used to further identify and/or locate the facilities associated with the new survey. The location information may be any information that an industry uses to explain or describe a location. Some industries, for example, may use plant numbers, building and/or aisle numbers, equipment numbers, street addresses, mail codes, department numbers or codes, and/or GPS coordinates], 
wherein the field survey management system server provides the special survey indices, without overlapping indices of another survey target, and independent inspection information including representative location information of the point survey target, or a location or a serial number of each member thereof, or a location or a serial number of each element thereof [[0037] The survey wizard dialog box 160 may include location information. The location information is used to further identify and/or locate the facilities associated with the new survey. The location information may be any information that an industry uses to explain or describe a location. Some industries, for example, may use plant numbers, building and/or aisle numbers, equipment numbers, street addresses, mail codes, department numbers or codes, and/or GPS coordinates and as illustrated in figure 5],
wherein the node checking field survey method instructs a field surveyor to reach a node designated on a path, the node including at least one of a landscape, a road, a manhole, an electric pole, or an air quality measurement point, [para. 0037 describes a designated node on path i.e. fig. 5 element 204 wherein the location is associated with pole or cable as illustrated in fig, 4 elements 186], 
Although Vrajich teaches a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server cited in paragraph [0040, 0031], it does not explicitly state the following method functionality similar to 
and provides a guidance such that same index survey is repeatedly performed at the designated node [[0034] The system scheduler 130 may be adapted to schedule when certain events or services may occur. The system scheduler 130 may thus be used to create due dates of all work orders produced by the dispatch engine 121 and/or requested by the event monitor 127. Additionally, the system scheduler 130 may be further adapted to schedule all services to be conducted at the facility (e.g., cleaning program) on any given day of the year. The system scheduler 130 may ensure that the provided services are conducted on a regular basis within the facility]; 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server as taught by Vrajich, to also include method functionality similar to providing a guidance such that same index survey is repeatedly performed at the designated node as taught by Bankston. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable. Furthermore, the method will provide benefits resembling cost reduction, flexibility, and ease of obtaining historical information. 
Although Vrajich teaches a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server cited in paragraph [0040, 0031], it does not explicitly state the following method functionality similar to 
wherein the node checking field survey method is used for comparative analysis of temporal and spatial series between targets generated in a same series[[0142] Another assessment methodology can look at temporal shifts in average attributes of energy efficiency installation as demonstrated through the inspection data collected by the system], 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar to referring field information stored on the field survey management server via a field survey app installed on terminal and transmitting a result of the field survey preformed to the field survey management system server as taught by Vrajich, to also include method functionality similar to using comparative analysis of temporal and spatial series between targets generated in a same series as taught by Suyeyasu. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable. Furthermore, the method will provide benefits resembling cost reduction, flexibility, and ease of obtaining historical information. 

Claims 2/15 
Vrajich teaches:
The location-based mobile field survey method of claim 1 [0033] inspector allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system, wherein the field survey management system server is a server configured to provide field-related information and field survey information in real time [0015] field survey management system server configured to provide field related information and field survey information in real time while the inspector is onsite. 

Claims 3/10
Vrajich teaches:
The location-based mobile field survey method of claim 1 [0033] inspector allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system, 
Although Vrajich teaches a method functionality similar location-based mobile field survey method of claim 1 cited in paragraph [0033], it does not explicitly state the following method functionality similar to wherein the field survey method type is a field survey method obtained by combining at least two of field survey method types selected from the group consisting of point inspection, node checking, and route following. However, Bankston teaches: 
wherein the field survey method type is a field survey method obtained by combining at least two of field survey method types selected from the group consisting of point inspection, node checking, and route following. [0041] User selects facility items that need attention i.e. point inspection, node checking, and route following, the system will receive a field survey method type selected from survey wizard dialog box [0042] the survey wizard box may also include an action data field that explains what type of repair/recovery work is needed for each item in the listing of items. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a method functionality similar location-based mobile field survey method of claim 1 taught by Vrajich, to also include method functionality to wherein the field survey method type is a field survey method obtained by combining at least two of field survey method types selected from the group consisting of point inspection, node checking, and route following as taught by Bankston. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of See Bankston [0005]).

Claim 7
Vrajich teaches:
A non-transitory computer-readable storage medium having stored thereon a computer program which, when executed by a processor, causes the processor to execute the method of claim 1. [0058] the forms, as with other portions of the present invention, may be implemented utilizing well-known programming techniques. The computer application of the present invention may be programmed, for example, using Microsoft's Embedded Visual Basic 3.0, or other programming languages well known in the art, today, or that are developed at a later time.

Claim 9
Vrajich teaches:
The location-based mobile field survey system of claim 8 [0033] inspector allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system, 
Although Vrajich teaches system functionality similar location-based mobile field survey method of claim 8 cited in paragraph [0033], it does not explicitly state the following system functionality wherein the information of the field provided via the control unit is field information selected from the group consisting of information about a map and a location adjacent to the field, information about a building and facilities adjacent to the field, and past field survey update data.
However, Bankston teaches:
 wherein the information of the field provided via the control unit is field information selected from the group consisting of information about a map and a location adjacent to the field, information  [0030] As the user access the facilities database information of the field provided via the control unit is field information selected from the group consisting of information about a map and a location adjacent to the field, information about a building and facilities adjacent to the field, and past field survey update data.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include system functionality similar location-based mobile field survey method of claim 8 as taught by Vrajich, to also include following system functionality similar wherein the information of the field provided via the control unit is field information selected from the group consisting of information about a map and a location adjacent to the field, information about a building and facilities adjacent to the field, and past field survey update data as taught by Bankston. Furthermore, they are analogous art which both teach solutions in field surveying work by providing information service to analyzing historical data, rapidly finding a problem, issuing a warning to the problem, and taking related follow up measures. A modification would demonstrate a method that overcomes the disadvantages of a conventional systems (i) scattered data information; (ii) volume of facilities may be difficult to access and effectively utilize; and (iii) facilities information may not be stored correctly or obtainable. Furthermore, the method will provide benefits resembling cost reduction, flexibility, and ease of obtaining historical information. (See Bankston [0005]).

Claim 11
Vrajich teaches:
The location-based mobile field survey system of claim 8 [0033] inspector allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system, further comprising an information upload unit configured to enable a field surveyor to upload information about a result of a field survey to the control unit after performing the field survey according to the field survey method type [0033] the inspector is allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system.

Claim 14
Vrajich teaches:
The location-based mobile field survey system of claim 8 [0033] inspector allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system , wherein the control unit is a server program configured to provide the information about the field survey method type based on the information of the field and the type of field [0042] XTDConnect server 40 is the control unit server program configured to provide information about the field survey method type based on the information of the field and the type of field.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vrajich in view of  Bankston in view of Horn in view of  Suyeyasu, as applied in claim 13, and further in view of; Timothy John et al. Wickstrom (US 2017/0116,669, hereinafter “Wickstrom”).
Claim 13
Vrajich teaches:
The location-based mobile field survey system of claim 12 [0033] inspector allowed to periodically transmit inspection survey information to the main system from the mobile unit while at a location remote to the main system wherein the device is a device capable of Internet connection [0038] mobile unit cable of internet connection, 
Although Vrajich 
GPS recording[0138] Inspectors may use various devices that automatically geographically tag images, such as smartphones that have built-in cameras, and built-in GPS receiver; digital cameras that has a built-in GPS receiver; or a digital camera capable of supporting and external GPS receivers, via a cable or memory slot and photographing [0012] smartphone that includes a built-in camera to capture images of inspection items associated with scheduled inspection properties where each of the inspection items are geotagged. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention to not only include a system functionality similar to location-based mobile field survey system of claim 12 wherein the devices capable of Internet connection as taught by Vrajich, to also include following system functionality similar to GPS recording, and photographing as taught by Wickstrom. A modification would demonstrate a method that overcomes the disadvantages of a conventional construction loan management systems that are unable to provide efficiently and efficiently managing lending services, that provides user-specific interfaces for allowing individual borrowers, lenders, loan administrators, and inspectors to coordinate loan management processes, and reduces unnecessary costs and expenses in managing software and promotes system integrity by verifying inspection reports relied on by lenders in disbursing funds. (See Wickstrom [0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8433600 B2
System and methods of mobile field inspection
Kaufman; Lee et al.
US 20050242943 A1
Configurable system and method for managing facilities
Matsumoto, Kazuhiko et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683